DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 – 27, 29, 30, 35 – 38, and 40 – 46 are rejected under 35 U.S.C. 103 as being unpatentable over Fisk et al. US 2013/0122156 in view of Sargent US 2003/0005826 as further evidenced by Graf et al. US 2011/0003040 as further evidenced by Kim US 2007/0209524, as further evidenced by Ferrier US 2013/0122153 in view of Franck et al. US 2,931,728.
Regarding claims 25, 27, and 29, Fisk discloses a method for preparing a beverage (finished beverage) which method comprises providing a capsule (cartridge 20) (paragraph [0044] and fig. 5) comprising containment walls forming an interior cavity containing beverage precursor for mixing with a liquid in the interior cavity, wherein the beverage precursor comprises a combination of non-compacted beverage extractable powder (paragraph [0032]) (loose ingredient material) (paragraph [0039]) and pellets of compacted beverage extractable powder (compressed pellets of extracted spent grounds) (paragraph [0037]) and the largest dimension of each pellet is at least 3.5 millimeters (20 mm) (paragraph [0009]), feeding liquid under pressure in the interior cavity containing the beverage precursor to form the beverage and extracting the beverage out of the capsule (paragraph [0043] – [0045]).  
Fisk further discloses loose roast and ground coffee powder with an average diameter comprised between 160 µm and 1000 µm (400 µm and 500 µm) is used for the non-compacted beverage powder (paragraph [0047]) and that the pellets as claimed would be compressed pellets of spent coffee grounds (paragraph [0037]) making it obvious to compact the pellets from the same grounds already provided in order to avoid the additional expense of having to outsource said grounds from which to compress said pellets.
Claim 25 now differs from Fisk in the pellets being compacted from loose roast and ground coffee powder with an average diameter of between 600 µm and 1000µm.  
Sargent discloses that the particular average particle size one would choose to employ in beverage preparation would be a result effective variable which the ordinarily skilled artisan would regularly and routinely optimize based on the based upon the particular beverage one would choose to prepare and that a preferred particle size would be between 600 µm and 1000µm (from about 650µm to about 1050µm) (paragraph [0181]) making the use of the claimed range to compact the pellets obvious.  Further, and in general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (MPEP § 2144.05 II.A.).  
Claim 25 differs from Fisk in view of Sargent in the recitation of a specific envelope density of the compacted beverage extractable powder.  
As set forth above the particular average diameter of the loose roast and ground coffee is clearly a result effective variable and the particular density of the pellets is similarly seen to be a result effective variable as well for the same reasons.  
Regarding the density of the pellets, Graf discloses a capsule which capsule comprises a plurality of compacted food pellets (paragraph [0001]), which pellets would include beverage powders such as coffee (paragraph [0045]).  Kim discloses a capsule which capsule employs a compacted coffee and that an optimal density of the compacted coffee would be in the range of between 500 g/l and 800 g/l (0.4 g/cc~0.7 g/cc = 400 g/l~700 g/l) (paragraph [0059]).  Ferrier discloses a capsule which capsule employs a compacted coffee and that an optimal density of the compacted coffee would be in the range of between 500 g/l and 800 g/l (0.65 kg/dm3 to 0.75 kg/dm3 = 650 g/l to 750 g/l) (paragraph [0044]).
Graf provides further evidence that it was well established to employ compacted coffee pellets in a capsule.  With respect to the typical density that such pellets would normally have Kim, and Ferrier all provide further evidence that a commonly used density for a compacted coffee would be between the claims range of between 500 g/l and 800 g/l.  Thus, it is seen that Graf, Kim, and Ferrier all provide further evidence that it was common and conventional to provide a capsule with compacted coffee pellets within the claimed range of between 500 g/l and 800 g/l and given the art taken as a whole it would have been obvious to the ordinarily skilled artisan to have done so.
In the event that applicant would say that a portion of the prepared beverage of Fisk in view of Sargent as further evidenced by Graf, Kim, and Ferrier would not be obtained from the pellets of compacted beverage extractable powder, Franck discloses a method capable of preparing a beverage using a beverage precursor for mixing with a liquid in an interior cavity (coffee column) where the beverage precursor comprises a combination of non-compacted beverage extractable powder (coffee) and pellets of compacted beverage extractable powder.  The liquid is fed under pressure in said cavity containing the beverage precursor to form the beverage and the beverage is extracted out of the cavity with a portion of the beverage obtained from the pellets of compacted beverage extractable powder (col. 2, paragraph 1).  Franck further discloses the beverage precursor is essentially roast-and-ground coffee and the pellets are also essentially roast-and-ground coffee.  Franck is preparing a beverage using a beverage precursor that comprises a combination of non-compacted beverage extractable powder and pellets of compacted beverage extractable powder for the art recognized function of improving good cup coffee flavour where a portion of the prepared beverage would be obtained from the pellets of compacted beverage extractable powder in a condition free of fines and sediments which is applicant’s reasons for doing so as well.  To therefore modify Fisk and use a percentage of pellets of compacted beverage extractable powder would have been an obvious matter of choice and/or design as well as a matter of personal taste to the ordinarily skilled artisan.
Fisk in view of Franck also discloses the total weight of the roast and ground coffee in the cavity to be between 20 wt.% and 80 wt.% (25 wt.%) (‘728, col. 4, paragraph 1).
Regarding claim 26, since the pellets are contained in the capsule of Fisk in view of Sargent as further evidenced by Graf, Kim, and Ferrier in view of Franck as shown in figure 5 of Fisk, and Fisk discloses the pellets to have a diameter of 20 mm (‘156, paragraph [0009]) it is seen as inherent that the largest dimension of each pellet would be smaller than any cross section of the interior of the capsule.
Regarding claim 30, figure 1 of Fisk is a plan view of, i.e. a top down view (‘156, paragraph [0023]) of a non-compacted beverage precursor and pellets within the interior cavity of a capsule clearly showing the pellets would be on the top of the beverage medium, which is to say that Fisk is obviously disclosing a majority of the pellets would be positioned closer to the liquid inlet wall than to the beverage outlet wall (‘156, paragraph [0033]).  
Regarding claim 35, since Fisk in view of Sargent as further evidenced by Graf, Kim, and Ferrier in view of Franck discloses the pellets would have the claimed dimensions it is seen that the pellets would inherently be expected to have a volume as claimed.
Regarding claim 36, it is not seen that patentability would be predicated on the filling density of the beverage precursor in the interior cavity of the capsule as such filling densities are obvious matters of optimization that the ordinarily skilled artisan would commonly and routinely perform based upon the particular strength of the finished beverage one would wish to produce as well as an obvious matter of personal taste for the one wishing to consume said finished beverage.
Regarding claim 37, Fisk in view of Sargent as further evidenced by Graf, Kim, and Ferrier in view of Franck discloses the pellets would have a shape of spheres (‘156, fig. 1 – 4).
Regarding claim 38, Fisk in view of Sargent as further evidenced by Graf, Kim, and Ferrier in view of Franck discloses the capsule would comprise a cup shaped body having a beverage outlet wall that is closed and has a perforable foil sealed on the cup shaped body (‘156, paragraph [0044]).
Regarding claim 40, as set forth above in the rejection of claim 25 Fisk discloses that the beverage precursor (the capsule (pod) would comprises a combination of coffee powder and pellets of compacted coffee powder.  By way of example Fisk further discloses the capsule would contain a ratio by weight of said powder and said pellets (paragraph [0048]), that the foam height of a prepared beverage would be controlled and optimized by adjusting said ratio, i.e. the weight percentages of the coffee powder and pellets of compacted coffee powder that would be contained in the capsule, and that an optimal amount of said powder would be 5.9 grams (paragraph [0049], table below [0049], and chart on page 4).  Fisk further discloses the capsule would contain as much as 2 grams of pellets (preparation aid) (paragraph [0050]).  Given that the Fisk clearly shows that the foam height of the prepared beverage is improved by the addition of said pellets to said powder and that an optimal amount of said powder would be a total weight of 5.9 grams, this would strongly suggest and/or make obvious to the ordinarily skilled artisan that further improvements to the height of foam would be made by the addition of 2 grams of said pellets to the total weight of 5.9 grams of said powder.  In other words, Fisk is disclosing the percentage of the pellets to the total weight of the roast and ground coffee in the cavity is between 30 and 80 wt.% (33.9%).
Regarding claim 41, it is not seen that patentability would be predicated on the tapped density of the non-compacted beverage extractable powder as such densities are obvious matters of optimization that the ordinarily skilled artisan would commonly and routinely perform based upon the particular strength of the finished beverage one would wish to produce as well as an obvious matter of personal taste for the one wishing to consume said finished beverage.  Further, Fisk in view of Sargent as further evidenced by Graf, Kim, and Ferrier in view of Franck discloses the density of the non-compacted beverage extractable powder would be in the range of 400 g/l (0.4 g/cc) (‘524, paragraph [0059]), which is to say the tapped density is seen to be less than 450 g/l.
Regarding claim 42, Fisk in view of Sargent as further evidenced by Graf, Kim, and Ferrier in view of Franck disclose the pellets would be buoyant (‘156, paragraph [0033]) and therefore it would be expected that at least 60 wt% would position closer to the liquid inlet wall (membrane 11) (‘040, fig. 3).
Regarding claim 43, Fisk in view of Sargent as further evidenced by Graf, Kim, and Ferrier in view of Franck disclose the smallest dimension of each pellet would be at least 1.5 mm (to 20 mm) (‘156, paragraph [0009]).
Regarding claim 44, Fisk in view of Sargent as further evidenced by Graf, Kim, and Ferrier in view of Franck discloses the capsule is "filled with the composition of the present invention comprising roast and ground coffee and . . . comprising . . .  bodies, suggesting that there is coffee above and/or below the non-buoyant bodies (‘156, paragraph [0048]) and it is not seen that patentability would be predicated on the particular order in which the beverage ingredients are filled into the capsule.  Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV.C.).
Regarding claim 45, it is not seen that patentability would be predicated on the particular total weight of the roast and ground coffee in the cavity.  Limitations relating to the weight of the roast and ground coffee are not seen sufficient to patentably distinguish over the prior art.  The mere scaling up of a prior art weight of roast and ground coffee capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.  Where the only difference between the prior art and the claims was a recitation of relative weight of the roast and ground coffee in the claimed capsule and a capsule having the claimed relative weight would not perform differently than the prior art capsule, the claimed capsule is not seen to be patentably distinct from the prior art capsule.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claim 46, once it was known to provide pellets within the capsule, it is not seen that patentability would be predicated on the particular shape or the specific diameter of the pellets.  Limitations relating to the shape and diameter of the pellets are not seen sufficient to patentably distinguish over the prior art.  The mere scaling up of a prior art pellet with respect to shape and diameter capable of being scaled up, if such were the case, would not establish patentability in a claim to an old pellet so scaled.  Where the only difference between the prior art and the claims was a recitation of shape and diameter of the pellet in the claimed capsule and a capsule having the claimed pellet shape and diameter would not perform differently than the prior art capsule, the claimed pellets are not seen to be patentably distinct from the prior art pellets. Nevertheless, Fisk in view of Sargent as further evidenced by Graf, Kim, and Ferrier in view of Franck discloses the pellets would be within the claimed range (1 to 20 mm) (‘156, paragraph [0009]).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Fisk et al. US 2013/0122156 in view of Sargent US 2003/0005826 as further evidenced by Graf et al. US 2011/0003040 as further evidenced by Kim US 2007/0209524, as further evidenced by Ferrier US 2013/0122153 in view of Franck et al. US 2,931,728 in view of Hudson et al. US 3,511,666.
Claim 32 differs from Fisk in view of Sargent as further evidenced by Graf, Kim, and Ferrier in view of Franck in the recitation of a particular compaction pressure at which the pellets are compacted.
Hudson discloses that in order to form roast and ground coffee into pellets such that the pellets would not break under normal handling conditions the critical pressure at which said coffee must be compressed would be at least 5 kN/cm2 (8,000 p.s.i. = 5.5516 kN/cm2) (col. 2, paragraph 6) thus making it obvious to the ordinarily skilled artisan that the pellets of Fisk in view of Sargent as further evidenced by Graf, Kim, and Ferrier in view of Franck would have been compressed to at least 5 kN/cm2 as taught by Hudson.
Response to Arguments
Applicant's arguments filed 18 July 2022 have been fully and carefully considered but they are not found persuasive.
The applicant urges regarding the claimed invention the combination of non-compacted extractable powder and pellets provides different extraction kinetics and advantages in the form of “unexpected results”.  These urgings are not deemed persuasive.
Fisk in view of Sargent as further evidenced by Graf, Kim, and Ferrier in view of Franck discloses the same/similar results as those urged by the applicant to be unexpected.
Fisk clearly discloses that the combination of non-compacted extractable powder and pellets provides similar extraction kinetics and advantages to those as suggested as being “different” and “unexpected” by the applicant.  That is, Fisk is disclosing the same and/or similar results as urged by the applicant so it is not seen that the results are unexpected at all.  In paragraph [0035] for example Fisk discloses that as liquid enters the chamber and mixes with the ingredients the bodies (i.e. pellets) will move with the turbulent flow of liquid and as a result they will impact the non-compact ingredients causing different extraction kinetics (physical agitation) which kinetics will increase the mass transfer and release of the soluble solids from the said ingredients.  Fisk does not disclose there to have been any stoppages or failure to extract issues.  In paragraph [0039] Fisk discloses the advantage of the pellets creating an increase of the release of soluble solids from the non-compact ingredients.  Paragraph [0040] of Fisk highlights the result of increased aroma extraction and the increase in production of foam or crema in the brewed beverage product.  
The above is to say that applicant’s “unexpected” results are not unexpected at all and have been completely and thoroughly disclosed by the prior art.
It is also noted that applicant is urging many limitations not found in the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        19 October 2022




/VIREN A THAKUR/Primary Examiner, Art Unit 1792